DETAILED ACTION
This is the first office action on the merits in this application. The claims of October 29, 2019, are under consideration. Claims 1-20 stand pending, and a second claim 12 is presented (such that 21 claims stand pending). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Following claim 9, the next claim presented is claim 12.  After claim 11, a second claim 12 is presented. Claim 10 depends from claim 12, which is considered indefinite since it is unclear which claim 12 is referred to. Examiner presumes the first claim 12 for examination purposes. The claim numbering is therefore objected to. Correction is required. These will be referred to as “claim 12 (first)” and “claim 12 (second)” for purposes of this office action. 
Claims 13-20 appear identical to claims 1-6, 12 (first), and 11, respectively. Duplicate claims cannot be allowed. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “the first angled surface” and “the second angled surface” fail to find antecedent basis in the claims. Correction is required. 
Claim 12 (second) depends from claim 14, which claim fails to provide antecedent basis for the term “the second end of the drive mechanism shaft. Correction is required. Examiner presumes this was intended to depend from claim 11 for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 12 (first), 10, 11, 13, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 6,641,614 B1).
Regarding claim 1, Wagner teaches an expandable spinal fusion implant as at fig. 40.  The implant includes: 
a housing 606 having a hollow interior defined by a proximal endwall (out of the page in fig. 40; seen more clearly, labeled as 607 in fig. 41), a distal endwall 610, an anterolateral sidewall 614, and a posterolateral sidewall 612 (there being no reason that the implant cannot be inserted into a properly sized and prepared patient anatomy such that the walls 612 and 614 are positioned anterolaterally and posterolaterally upon implantation); 
an upper endplate 602 moveably attached to the housing 606 and having a first interior surface 630 (substantially similar to lower plate 604, col. 25, line 59 – col. 26, line 5) including a first ramp, and a lower endplate 604 moveably coupled to the housing 606 and having a second interior surface 624 including a second ramp; 
a wedge 664 positioned within the housing between the first interior surface 630  and second interior surface 624, the wedge 664 including a first surface that engages the first ramp of 630 and a second surface that engages the second ramp 624 (col. 25, line 59 – col. 26, line 5); and 
a drive mechanism 660 in contact with the wedge 664, wherein the drive mechanism 660 is configured to drive the wedge 664 moving the upper endplate 602 and the lower endplate 604 from a collapsed configuration to an expanded configuration (col. 26, lines 6-36), with the upper endplate 602 and the lower endplate 604 forming a height which increases across the upper endplate and the lower endplate from a proximal end towards a distal end and which increases across the upper endplate and the lower endplate from a posterolateral side to an anterolateral side (the sides which correlate to sidewalls 612 and 614): when only wedge 664 is moved, the endplates will necessarily move apart in both a proximal-distal and a side-to-side expansion relative to the original position.
Regarding claim 2, a height of the housing 606 is fixed. 
Regarding claims 4 and 5, the upper endplate includes a bone contacting surface extending along at least a top surface thereof (surface with protrusions 616 thereon), and the lower endplate includes a second bone contacting surface extending along at least a portion of a top surface thereof (surface with protrusions 616 thereon). 
Regarding claims 7-9, the upper and lower endplates 602/604 include first and second openings 618 which collectively form a fusion aperture between the endplates 602/604 and through the housing 606. At least one of the apertures 618 is closer to the proximal endwall than the wedge. The wedge can be considered to form a sidewall of at least one of the apertures 618 such that moving the wedge changes the size of at least one of the fusion apertures. 
Regarding claim 12 (first), as can be seen at fig. 40, the first ramp includes a radiused surface (e.g. equivalent to 634). 
Regarding claim 10, as best understood, the first angled surface of the ramp is a planar surface. 
Regarding claim 11, the drive mechanism 660 includes a shaft with a first end rotatably coupled to the first endwall (where 668 and 607 interact) and a second end threadedly coupled to the wedge 664 (as in the configuration of a turnbuckle col. 25, lines 50-56).
Claims 13, 14, and 16, 17, 19, and 20 are rejected for the same reasons as claims 1, 2, 4, 5, 12 (first) and 11, as above. The claims are identical. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Matthis et al. (US 8,366,777 B2).
Regarding claim 3, Wagner teaches the limitations of claim 1 but does not teach the two side surfaces being of differing lengths. 
Matthis teaches an expandable intervertebral implant with a fixed housing 4, wedged surfaces, proximal, distal, and two side surfaces (4, 3, 1 and 2, respectively); upper and lower endplates 30/30’, ramps 31/31’ on the endplates; a wedge 20 for expanding the endplates apart; and a driving mechanism 11 which causes the expansion. The side surfaces are demonstrated to be of differing lengths. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Wagner device in the kidney-bean configuration of Matthis as a matter of forming the device to correlate more closely to a particular patient anatomic configuration. 
Claim 15 is rejected for the same reasons since the claim is identical to claim 3. 
Allowable Subject Matter
Claims 6 and 12 (second) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is identical to claim 6, and is allowable for the same reasons. The claims cannot be allowed until such time as the outstanding objections and rejections under 35 USC 112(b) are resolved. Identical claims cannot both be allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/           Primary Examiner, Art Unit 3799